Citation Nr: 1715226	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-35 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1982 to August 1989 and from October 1990 to May 1991.  The Veteran died in May 2006.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2007 rating decision by the Roanoke, Virginia VARO.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  Following an August 2010 remand for additional development and to satisfy notice requirements, a July 2013 Board decision dismissed the appeal seeking service connection for the cause of the Veteran's death (pursuant to 38 C.F.R. § 3.158(a)).  The appellant appealed that decision to the Court.  In March 2014, the Court issued an order that vacated the July 2013 Board decision, and remanded the matter for readjudication consistent with instructions in a March 2014 Joint Motion for Remand (Joint Motion) by the parties.  A July 2014 Board decision dismissed the appeal seeking service connection for the cause of the Veteran's death (pursuant to 38 C.F.R. § 3.158(a)).  The appellant appealed that decision to the Court.  In May 2015, the Court issued an order that vacated the July 2014 Board decision, and remanded the matter for readjudication consistent with the instructions in a May 2015 Joint Motion.  In September 2015 the case was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay inherent with this remand, there remains an unresolved question regarding a fact critical in the matter at hand.  
The Veteran died in late May 2006.  His death certificate shows that the immediate cause of death was combined methadone and oxycodone poisoning.  Chronic obstructive pulmonary disease (COPD) was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

The appellant contends that service connection is warranted for the cause of the Veteran's death because he died from an accidental overdose of medication prescribed for his service connected disabilities (oxycodone to treat pain associated with the service connected disabilities, and methadone prescribed to treat opioid addiction from the pain medication).  

VA treatment records and correspondence from the Veteran's VA treating physician (Dr. Hanna) amply document his use of oxycodone (Percocet) for pain related to service connected disabilities.  They (and the Veteran's private treatment records that have been secured) do not show that he received a prescription for methadone, and the source of the methadone found in the Veteran on autopsy remains unknown.  If it were shown that methadone was prescribed for a service connected disability (to include for treatment of a dependence on opioids prescribed for service-connected disability), such fact may well be favorably dispositive of the claim.

The appellant has alleged that the Veteran received a prescription for methadone from Walter Reed National Military Medical Center in approximately April 2006.  It has now been certified that there are no records of treatment of the Veteran at that facility during the alleged period of time.  However, Salem VAMC treatment (by Dr. Hanna) records show that arrangements (to include transport) were made for him to participate in a War Related Illness and Injury Study Center (WRIISC) program from April 17 to April 21 2006; and records of VA treatment following that period (received subsequent to the Board's remand) show that he was seen by Dr. Hanna to discuss and implement the results of that study (notably, the records do not show that methadone was added to the Veteran's VA prescriptions at the time).  Such evidence, coupled with the certification that there is no record of the Veteran being treated at Walter Reed in April 2006 suggests that the Veteran may have been seen at another facility in April 2006 for an assessment of his opioid addiction.  Exhaustive development to ascertain where the WRIISC program took place and to secure complete records of the Veteran's participation in the program is necessary.

The May 2015 Joint Motion also found that VA had not met its duty to assist by securing an adequate medical opinion in this matter.  The Board observes again that a finding that methadone was prescribed for treatment of service connected disability (to include opioid addiction related to treatment of service-connected disability) may well be favorably dispositive of the claim (rendering a medical opinion unnecessary).  If however, the Veteran is not shown to have received a prescription of methadone, a question of misconduct (illicit drug use being a factor) would be for consideration.  In that case there may very well be a medical question presented as to whether the Veteran's use of oxycodone alone (without the impact of any illicit drug use) would have sufficed to cause his death.  This is a medical question and requires a medical opinion.  

Accordingly, the case is REMANDED for the following:

1. .The AOJ should arrange for exhaustive development to ascertain whether or not the Veteran received an authorized prescription for methadone; where any such prescription was issued; and the purpose for which any such prescription was issued.  The development must include to identify the facility where the WRIISC program in which the Veteran participated April  17 to 21, 2006 took place (as referral was made by VA providers, that information should be available).  The AOJ should secure for the record complete clinical records pertaining to the Veteran's participation in the program (to include records of any prescriptions provided toi the Veteran).  If the information sought is unavailable, the scope of the search must be described for the record, and the reason for unavailability of any records that were generated explained, e.g., because records were lost or destroyed (and the appellant should be so notified).

2.  The AOJ should then review the record, arrange for an further development suggested, and make an adjudicatory finding whether or not the methadone found in the Veteran on autopsy was from a valid prescription or from an illicit use of drugs.  If the methadone was obtained by valid prescription for treatment of service-connected disability (to include any related addiction), and the record is otherwise sufficient to readjudicate the claim, the AOJ should proceed with such adjudication.  

If the methadone is found to have been from illicit drug use, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding whether the oxycodone found on autopsy toxicology (alone and disregarding the impact of illicit methadone use) would have sufficed to cause his death.   The consulting physician must include rationale with the opinion offered.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case,  afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

